Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claims 1-20 have been examined.

Drawings
2.	The drawings filed on 08/30/2021 are acceptable for examination proceedings.
Specification
3.	The specification filed on 08/30/2021 is acceptable for examination proceedings.

Internet Communications
4. 	Applicant is encouraged to submit a written authorization for Internet communications (PTO/SB/439,
http://www.uspto.gov/sites/defauit/files/documents/sb0439.pdf) in the instant patent application to authorize the examiner to communicate with the applicant via email. The authorization will allow the examiner to better practice compact prosecution. The written authorization can be submitted via one of the following methods only. (1) Central Fax which can be found in the Conclusion section of this Office action; (2) regular postal mail; (3) EFS WEB; or (4) the service window on the Alexandria campus. EFS web is the recommended way to submit the form since this allows the form to be entered into the file wrapper within the same day (system dependent). Written authorization submitted via other methods, such as direct fax to the examiner or email, will not be accepted. See MPEP § 502.03. 
Double Patenting
5.	A rejection based on double patenting of the "same invention" type finds its support in the language of 35 U.S.C. 101 which states that "whoever invents or discovers any new and useful process ... may obtain a patent therefor ..."  (Emphasis added).  Thus, the term "same invention," in this context, means an invention drawn to identical subject matter.  See Miller v. Eagle Mfg. Co., 151 U.S. 186 (1894); In re Ockert, 245 F.2d 467, 114 USPQ 330 (CCPA 1957); and In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970).

A statutory type (35 U.S.C. 101) double patenting rejection can be overcome by canceling or amending the conflicting claims so they are no longer coextensive in scope.  The filing of a terminal disclaimer cannot overcome a double patenting rejection based upon 35 U.S.C. 101.


6.	Claims 1-20 are provisionally rejected under 35 U.S.C. 101 as claiming the same invention as that of claims 1-20 of co-pending US Patent No. 11,108,557.  This is a provisional double patenting rejection since the conflicting claims have not in fact been patented. 

7.	Below is a table of comparison between independent claims of the instant application and that of US patent No. 11,108,557.

US Patent ‘557
Instant Application 17/461,357
1. A trust management system for a network communication ecosystem including a plurality of participating entities, comprising: a trust specification engine configured to define and manage a trust relationship between a first entity and a second entity of the plurality of participating entities; a trust analysis engine configured to process the results of a trust query from the first entity to the second entity at a first time value; a trust evaluation engine configured to (i) evaluate the trust relationship at the first time value, and (ii) generate a first trust value for the first entity based on one or more trust indicators of the first entity determined for the first time value; and a trust monitor configured to (i) monitor the one or more trust indicators over time, (ii) determine, at a second time value subsequent to the first time value, a change to at least one trust indicator of the one or more trust indicators, and (iii) provide an update to the trust evaluation engine, based on the determined change at the second time value, to enable the trust evaluation engine to generate a second trust value for the first entity different from the first trust value.
4. The system of claim 3, wherein the second entity comprises a modem configured to request access from the MTS to the network infrastructure.
1. A trust management system for a network communication ecosystem including a plurality of participating entities, comprising: a processor in communication with the plurality of participating entities; and a memory device in operable communication with the processor, the memory device including computer-executable instructions stored therein, which, when executed by the processor, cause the processor to: (i) define and manage trust relationships between a first entity and a second entity of the plurality of participating entities; (ii) process results of a trust query from the first entity to the second entity; (iii) evaluate the trust relationships managed between the first and second entities; (iv) monitor one or more trust triggers occurring relevant to at least one of the first and second entities; and (v) update a trust relationship between the first and second entities based on one or more monitored trust triggers.  
2. The system of claim 1, wherein the first entity comprises a trusted device of the network communication ecosystem.
2. The system of Claim 1, wherein the first entity is a first electronic device connected to the network communication ecosystem.  
3. The system of claim 2, wherein the trusted device comprises a modem termination system MTS managed by a network infrastructure of the network communication ecosystem.
3. The system of Claim 2, wherein the first electronic device is a modem termination system (MTS) managed by a cable network of the network communication ecosystem.  
4. The system of claim 3, wherein the second entity comprises a modem configured to request access from the MTS to the network infrastructure.

4. The system of Claim 3, wherein the second entity is a modem configured to request access from the MTS to the cable network.  
5. The system of claim 2, wherein the trusted device comprises a modem.
5. The system of Claim 2, wherein the first electronic device is a modem.  
6. The system of claim 5, wherein the modem bears at least one public key certificate validating to a root certificate authority trusted by the network infrastructure.
6. The system of Claim 5, wherein the modem is configured to bear at least one public key certificate validating to a root certificate authority (CA) trusted by the cable network.  
7. The system of claim 6, wherein the second entity comprises a device capable of connecting with the Internet of Things (IoT).
7. The system of Claim 6, wherein the second entity is a second electronic device configured to connect with the Internet of Things (IoT).  
8. The system of claim 7, wherein the device is configured to request access to request access from the modem to the network infrastructure.
8. The system of Claim 7, wherein the second electronic device is configured to communicate with the modem to request access from the modem to the cable network.  
9. The system of claim 8, wherein the trust analysis engine is further configured to analyze a trust query, submitted by the modem, regarding a trustworthiness of the device.
9. The system of Claim 8, wherein the instructions further cause the processor to analyze a trust query, submitted by the modem, regarding a trustworthiness of the second electronic device.  
10. The system of claim 9, further comprising a system interface, and wherein the trust analysis engine is further configured to receive the trust query by way of the system interface.
10. The system of Claim 9, further comprising a system interface, and wherein the instructions further cause the processor to receive the trust query by way of the system interface.  
11. The system of claim 10, wherein the trust evaluation engine is further configured to (i) evaluate the trust query analyzed by the trust analysis engine, and (ii) provide results of the evaluated trust query to the system interface.
11. The system of Claim 10, wherein the instructions further cause the processor to (i) evaluate the analyzed trust query, and (ii) provide results of the evaluated trust query to the system interface.  
12. The system of claim 11, further comprising a trust database query engine configured to process the trust queries received at the trust analysis engine.
12. The system of Claim 11, wherein the instructions further cause the processor to process received trust queries.  
13. The system of claim 12, further comprising an immutable database configured to manage and store trust-related data transmitted within the trust management system.
13. The system of Claim 12, wherein the instructions further cause the processor to manage and store, within an immutable database, trust-related data transmitted within the trust management system.  
14. The system of claim 13, wherein the immutable database includes an immutable log of trust history, and a current trust data component configured to (i) manage trust-related data received from the trust management system, and (ii) store the received trust-related data in the immutable log.
14. The system of Claim 13, wherein the immutable database includes an immutable log of trust history, and a current trust data component configured to (i) manage trust-related data received from the trust management system, and (ii) store the received trust-related data in the immutable log of trust history.  
15. The system of claim 14, wherein the immutable log comprises at least one of a digital ledger and a blockchain.
15. The system of Claim 14, wherein the immutable log comprises at least one of a distributed digital ledger and a blockchain.  
16. The system of claim 11, wherein the trust evaluation engine is further configured to (i) evaluate the trust query analyzed by the trust analysis engine, and (ii) provide results of the evaluated trust query to the system interface.
16. The system of Claim 11, wherein the instructions further cause the processor to (i) evaluate the analyzed trust query, and (ii) provide results of the evaluated trust query to the system interface.  
17. A communication network ecosystem, comprising: at least one connective device configured to request access to the communication network ecosystem; a network infrastructure configured to (i) receive an access request from the at least one connective device at a first time, and ii) process the received device access request; a trust management system configured to define and manage a trust relationship between the network infrastructure and the at least one connective device; a trust-based access control system configured to determine (i) a first trust level of the at least one connective device at the first time, and (ii) a first set of permitted access levels corresponding to the determined first trust level at the first time and at least one access type included in the received device access request; and a trust monitoring system configured to (i) monitor at least one of the trust management system and at least one connective device for trust indicator values of the at least one connective device relative to the network infrastructure, (ii) at a second time subsequent to the first time, detect a change to at least one of the trust indicator values, (iii) communicate the detected change to the trust-based access control system to enable the trust-based access control system to determine a second trust level of the at least one connective device at the second time, wherein the second trust level is different from the first trust level.
17. A communication network ecosystem, comprising: a server in communication with a network infrastructure, the server configured to (i) receive an access request from a separate first connective device, and (ii) process the received device access request; a trust management system in communication with the server and configured to define and manage a trust relationship between the network infrastructure and the first connective device; a trust-based access control system in communication with the server and the trust management system, and configured to determine (i) a trust level of the first connective device, (ii) at least one set of permissions corresponding to the determined trust level, and (iii) at least one access type included in the received device access request; and a trust monitoring system in communication with the first connective device and the trust management system, and configured to (i) monitor at least one of the trust management system and the first connective device for trust indicator values, and (ii) communicate updated trust indicator values to the trust management system of the first connective device.  
18. The network of claim 17, wherein the trust-based access control system includes a decision engine configured to select, from the first set of permitted access levels, a device access level relevant to the device access request, wherein the first set of permitted access levels includes at least three different access levels.
18. The network of Claim 17, wherein the trust-based access control system includes a decision engine configured to select a set of permission relevant to the device access request.  
19. The network of claim 18, wherein the decision engine is configured to implement a trust-based access control model.
19. The network of Claim 18, wherein the decision engine is configured to implement a trust-based access control model.  
20. The network of claim 19, wherein the trust-based access control model includes at least one of the one or more trust indicator values, a trust history, a trust trigger, a session, the first trust level, the second trust level, an access type, a permission, a resource, an action, a consequence, the permitted access levels, a cost of effectuating the permission, and a cost associated with the consequence.
20. The network of Claim 19, wherein the trust-based access control model includes at least one of a trust indicator, a trust history, a trust trigger, a session, a trust level, an access type, a permission, a resource, an action, a consequence, an access, a cost of effectuating the permission, and a cost associated with the consequence.  



Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

8.	Claims 1-6,8-12 and 16-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kim et al (US 2009/00144541 A1, hereinafter refer as Kim) in view of Wiseman et al. (US 2007/0136178 A1, hereinafter refer as Wiseman). 

Kim provides: a method enables security strength to be enhanced using mutual authentication for secure communication between the authentication proxy (AP) server and the secure micro (SM). The method enables the AP server to update information about certification revocation list (CRL) information with the trusted authority (TA) regularly or irregularly, thus verifying validity of the SM certificate simultaneously and frequently.

Wiseman provides: Trust analysis component can examine the user profile and any other data associated with the user to determine the user's trust level(s). Assuming that at least one trust level exists between the user and other users of the marketplace, a trust-based interaction component can be activated to facilitate user-to-user interaction in accordance with the user's trustworthiness (e.g., trust level). In particular, the trust-based interaction component can determine what listings or listing information the user is privy to based on the user's trust level. For example, the user's trust level may provide him access to buy from selected sellers or view selected listings or receive notifications regarding selected listings. 

As per claim 1, Kim discloses a trust management system for a network communication ecosystem  (fig. 1 shows element 104 a Trusted Authority (TA), i.e. (“a trust management system”, is network of the certificate-based mutual authentication and key distribution for a Downloadable Conditional Access System (DCAS) in a digital cable broadcasting network, for example)  including a plurality of participating entities (fig. 1 shows hardware devices that are specially configured to store and perform program instructions, for example), comprising: a processor in communication with the plurality of participating entities (para. 0011 discloses a digital cable broadcasting network, the method including: generating, by the DCAS SM, a public key and a private key as one pair, using a specific algorithm; requesting a Trusted Authority (TA) to issue an SM certificate via a secure communication channel of an Authentication Proxy (AP) Server using the generated keys, for example). 

Kim fails to explicitly disclose a memory device in operable communication with the processor, the memory device including computer-executable instructions stored therein, which, when executed by the processor cause the processor to: (i) define and manage trust relationships between a first entity and a second entity of the plurality of participating entities; (ii) process results of a trust query from the first entity to the second entity; (iii) evaluate the trust relationships managed between the first and second entities; (iv) monitor one or more trust triggers occurring relevant to at least one of the first and second entities; and (v) update a trust relationship between the first and second entities based on one or more monitored trust triggers.  

However, Wiseman disclose a memory device in operable communication with the processor, the memory device including computer-executable instructions stored therein (fig. 13 and furthermore Computer 1312 can operate in a networked environment using logical connections to one or more remote computers, such as remote computer(s) 1344, for example), which, when executed by the processor cause the processor to: (i) define and manage trust relationships between a first entity and a second entity of the plurality of participating entities (fig. 2 shows 708 show a trust-based system 200 for a listing service that facilitates interactions between trusted users. The system 200 includes a user identification component 210 that identifies a user 220 when the user 220 enters the marketplace (e.g., login data), for example); (ii) process results of a trust query from the first entity to the second entity (fig. 2 shows 708 show a trust-based system 200 for a listing service that facilitates interactions between trusted users. The system 200 includes a user identification component 210 that identifies a user 220 when the user 220 enters the marketplace (e.g., login data), for example); (iii) evaluate the trust relationships managed between the first and second entities (para. 0039 discloses  the first and second users also communicate by instant messaging and the first user appears to be "online", then the second user can send an instant message to the first user, for example); (iv) monitor one or more trust triggers occurring relevant to at least one of the first and second entities; and (v) update a trust relationship between the first and second entities based on one or more monitored trust triggers (fig. 2 depicted the system 300 includes an activity monitor 310 that can monitor user activity with respect to posting or updating listings. Listings can be posted or updated by users of the listing service via an item posting component 320, for example).  

Kim and Wiseman are analogous art because they both are directed to system providing trustworthy market place and one of ordinary skill in the art would have had a reasonable expectation of success to modify the teachings of Kim with the specified features of Bailor because they are from the same field of endeavor. 

In view of the above, having the method of Kim and then given the well- established teaching of Wiseman, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention was made to modify the teachings of Wiseman with the teachings of Kim in order for trust-based method for interacting with on-line listing service to post or browse listings (Wiseman: Abstract). 


Regarding claim 2, the combination of Kim as modified by Wiseman discloses wherein the first entity is a first electronic device connected to the network communication ecosystem (fig. 1 of Kim depicted a method and apparatus of mutual authentication and key distribution for a DCAS in a digital cable broadcasting network which can overcome a security vulnerability occurring based on a characteristic of on-line mutual authentication between systems and a software transmission scheme, for example).   

Regarding claim 3, the combination of Kim as modified by Wiseman discloses wherein the first electronic device is a modem termination system (MTS) (fig. 1 of Kim show a Cable Modem Termination System (CMIS) 102) managed by a cable network of the network communication ecosystem (fig. 1 of Kim and furthermore para. 0029 of Kim discloses The CMTS 102 performs various cable modem (CM) card supports and modem authentication for an interface and a CM supporting two-way communication of the DCAS SM 101, and performs only a gateway function for providing a network interface of the HFC network and an MSO network, for example).
  
Regarding claim 4, the combination of Kim as modified by Wiseman discloses wherein the second entity is a modem configured to request access from the MTS to the cable network (para. 0029 of Kim discloses CMTS 102 performs various cable modem (CM) card supports and modem authentication for an interface and a CM supporting two-way communication of the DCAS SM 101, for example).
  
Regarding claim 5, the combination of Kim as modified by Wiseman discloses wherein the first electronic device is a modem (para. 0061 of Wiseman discloses the hardware/software necessary for connection to the network interface 1348 includes, for exemplary purposes only, internal and external technologies such as, modems including regular telephone grade modems, cable modems and DSL modems, ISDN adapters, and Ethernet cards, for example).  
Regarding claim 6, the combination of Kim as modified by Wiseman discloses wherein the modem is configured to bear at least one public key certificate validating to a root certificate authority (CA) trusted by the cable network (para. 0011,0032,0044,0052-0053 of Kim, for example).  
 
Regarding claim 8, the combination of Kim as modified by Wiseman discloses wherein the second electronic device is configured to communicate with the modem to request access from the modem to the cable network (fig. 1 of Kim depicted the network of the DCAS in the digital cable broadcasting network includes a DCAS SM 101, a Cable Modem Termination System (CMIS) 102, an Authentication Proxy (AP) Server 103, a Trusted Authority (TA) 104, for example).

Regarding claim 9, the combination of Kim as modified by Wiseman discloses wherein the instructions further cause the processor to analyze a trust query (fig. 2 show a trust analysis component 230, for example), submitted by the modem, regarding a trustworthiness of the second electronic device (para. 0061 of Wiseman discloses hardware/software necessary for connection to the network interface 1348 includes, for exemplary purposes only, internal and external technologies such as, modems including regular telephone grade modems, cable modems and DSL modems, ISDN adapters, and Ethernet cards, for example). 
Examiner applied the same motivational statement as set forth above in claim 1. 
 	
 Regarding claim 10, the combination of Kim as modified by Wiseman discloses a system interface (fig. 6 of Wiseman discloses fig. 6, there is an exemplary user interface 600 of a set-up screen for any new listing that a user may like to post, for example), and wherein the instructions further cause the processor to receive the trust query by way of the system interface para. 0035 Wiseman discloses the user identification component 210 finds any information regarding the user such as an available user profile and communicates this information to a trust analysis component 230, for example).
Examiner applied the same motivational statement as set forth above in claim 1. 

Regarding claim 11, the combination of Kim as modified by Wiseman discloses wherein the instructions further cause the processor to (i) evaluate the analyzed trust query (fig. 2 show a trust analysis component 230, for example), and (ii) provide results of the evaluated trust query to the system interface fig. 6 of Wiseman discloses fig. 6, there is an exemplary user interface 600 of a set-up screen for any new listing that a user may like to post, for example).  
Regarding claim 12, the combination of Kim as modified by Wiseman discloses wherein the instructions further cause the processor to process received trust queries (para. 0035 Wiseman discloses the user identification component 210 finds any information regarding the user such as an available user profile and communicates this information to a trust analysis component 230, for example).
Examiner applied the same motivational statement as set forth above in claim 1. 

Regarding claim 16, the combination of Kim as modified by Wiseman discloses wherein the instructions further cause the processor to (i) evaluate the analyzed trust query (para. 0035 Wiseman discloses the user identification component 210 finds any information regarding the user such as an available user profile and communicates this information to a trust analysis component 230, for example), and (ii) provide results of the evaluated trust query to the system interface (fig. 6 of Wiseman show user interface 600 of a set-up screen for any new listing that a user may like to post, for example).  
Examiner applied the same motivational statement as set forth above in claim 1. 

As per claim 17, Kim discloses a communication network ecosystem (fig. 1 shows network of the certificate-based mutual authentication and key distribution for a Downloadable Conditional Access System (DCAS) in a digital cable broadcasting network, for example), comprising: a server in communication with a network infrastructure (fig. 1), the server configured to (i) receive an access request from a separate first connective device (fig. 1 show a secure communication channel with the TA 104 of a third party to issue and manage the certificate with respect to all DCAS SMs, and transceiver information using the secure channel, for example), and (ii) process the received device access request; a trust management system in communication with the server and configured to define and manage a trust relationship between the network infrastructure and the first connective device (fig. 1 furthermore para. 0030 discloses AP server 103 generates a secure communication channel with the TA 104 of a third party to issue and manage the certificate with respect to all DCAS SMs, and transceives information using the secure channel, for example).

Kim fails to explicitly disclose a trust-based access control system in communication with the server and the trust management system, and configured to determine (i) a trust level of the first connective device, (ii) at least one set of permissions corresponding to the determined trust level, and (iii) at least one access type included in the received device access request; and a trust monitoring system in communication with the first connective device and the trust management system, and configured to (i) monitor at least one of the trust management system and the first connective device for trust indicator values, and (ii) communicate updated trust indicator values to the trust management system of the first connective device.  

Wiseman disclose a  trust-based access control system in communication with the server and the trust management system, and configured to determine (i) a trust level of the first connective device (fig. 2 show systems and/or methods can incorporate various inference schemes and/or techniques in connection with assigning a trust level or association with one or more users or a group/community of users in an automated manner based on a user's historical trust determinations, for example), (ii) at least one set of permissions corresponding to the determined trust level  (para. 0026,0029,0031,0036 for example), and (iii) at least one access type included in the received device access request; and a trust monitoring system in communication with the first connective device and the trust management system (fig. 1,for example), and configured to (i) monitor at least one of the trust management system and the first connective device for trust indicator values (fig. 3, element an activity monitor 310), and (ii) communicate updated trust indicator values to the trust management system of the first connective device (fig. 3 show Listings can be posted or updated by users of the listing service via an item posting component 320. A user can indicate which users or groups of users to monitor for new or updated listings, for example) and at least one connective device (fig. 2 and 3 show the system 300 includes an activity monitor 310 that can monitor user activity with respect to posting or updating listings. Listings can be posted or updated by users of the listing service via an item posting component 320. A user can indicate which users or groups of users to monitor for new or updated listings, for example).  

Regarding claim 18, the combination of Kim as modified by Wiseman discloses wherein the trust-based access control system includes a decision engine configured to select a set of permission relevant to the device access request (fig. 1 of Wiseman show a trust-based system 100 for a listing service that mitigates implicit risks associated with exchanging information online or buying and selling among individuals in an online marketplace, for example). 
Examiner applied the same motivational statement as set forth above in claim 17. 

Regarding claim 19, the combination of Kim as modified by Wiseman discloses wherein the decision engine is configured to implement a trust-based access control model (fig. 1 is a block diagram of a trust-based listing service system, for example).

Regarding claim 20, the combination of Kim as modified by Wiseman discloses wherein the trust-based access control model includes at least one of a trust indicator, a trust history, a trust trigger, a session, a trust level, an access type, a permission, a resource, an action, a consequence, an access, a cost of effectuating the permission, and a cost associated with the consequence (fig. 2 and furthermore para. 0036 discloses trust analysis component 230 can examine the user profile and any other data associated with the user 210 to determine the user's 220 trust level(s). Assuming that at least one trust level exists between the user 220 and other users of the marketplace, a trust-based interaction component 240 can be activated to facilitate user-to-user interaction in accordance with the user's 220 trustworthiness (e.g., trust level). In particular, the trust-based interaction component 240 can determine what listings 250 or listing information the user 220 is privy to based on the user's 220 trust level. For example, the user's 220 trust level may provide him access to buy from selected sellers or view selected listings or receive notifications regarding selected listings, for example).

9.	Claim 7 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kim et al (US 2009/00144541 A1, hereinafter refer as Kim) in view of Wiseman et al. (US 2007/0136178 A1, hereinafter refer as Wiseman), and further in view of Bailor et al. (US 2015/0310195 A1, hereinafter refer as Bailor).

Regarding claim 7, the combination of Kim as modified by Wiseman discloses wherein the second entity is a second electronic device configured to connect with the Internet of Things (IoT).  

However, wherein the second entity is a second electronic device configured to connect with the Internet of Things (IoT) (fig. 8 may also be used to illustrate the types of identity credential data being exchanged in a Cloud Computing and Internet of Things environment and furthermore, para. 0090 of Um discloses Internet of Things (IoT), for example). 

Kim as modified Wiseman are analogous art because they both are directed to method for characterizing user behavior through intelligent identity analytics by using trust framework and one of ordinary skill in the art would have had a reasonable expectation of success to modify the teachings of Kim as modified by Wiseman with the specified features of Bailor because they are from the same field of endeavor. 

In view of the above, having the method of Kim as modified by Wiseman and then given the well- established teaching of Bailor, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention was made to modify the teachings of Bailor with the teachings of Kim as modified by Wiseman in order for characterizing user behavior through intelligent identity analytics by using a trust framework (Bailor: Abstract). 

10.	Claims 13-15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kim et al. (US 2009/00144541 A1, hereinafter refer as Kim) in view of Bailor et al. (US 2015/0310195 A1, hereinafter refer as Bailor) further in view of Johnsrud et al. (US 2017/0243287 A1, hereinafter refer as Johnsrud). 

Regarding claim 13, Kim as modified by Bailor discloses all the claimed language except for wherein the instructions further cause the processor to manage and store, within an immutable database, trust-related data transmitted within the trust management system.  

However, Johnsrud discloses, the processor to manage and store, within an immutable database, trust-related data transmitted within the trust management system (figs 2 and 5 shows for example, the mobile device may 200 wirelessly communicate encrypted activity information to a terminal of the network 150 or the block chain systems 500, for example para. 0056 discloses block chain or blockchain is a distributed database that maintains a list of data records, the security of which is enhanced by the distributed nature of the block chain. A block chain typically includes several nodes, which may be one or more systems, machines, computers, databases, data stores or the like operably connected with one another, for example). 

Kim as modified by Bailor and Johnsrud are analogous art because they both are directed to   System for managing of resource transfers in process data network and one of ordinary skill in the art would have had a reasonable expectation of success to modify the teachings of Kim as modified by Bailor   with the specified features of Johnsrud because they are from the same field of endeavor. 

In view of the above, having the method of Kim as modified by Bailor and then given the well- established teaching of Johnsrud, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention was made to modify the teachings of Johnsrud with the teachings of Kim as modified by Bailor in order for using a block chain distributed network for managing broadcast of resource transfers in a process data network (Johnsrud: para. 0010). 
 
Regarding claim 14, Kim as modified by Bailor further modified by Johnsrud discloses wherein the immutable database includes an immutable log of trust history, and a current trust data component configured to (i) manage trust-related data received from the trust management system, and (ii) store the received trust-related data in the immutable log of trust history (fig. 2 and 5 show one or more other financial institution systems 170 and with the blockchain, as represented by the block chain distributed network systems 500 and furthermore para. 0025 discloses a mobile device 200 is configured to connect with the network 150 to log the first user 110 into a block chain interface 492 of the financial institution system(s) 400 and/or the block chain distributed network systems 500 (i.e., "block chain systems 500, for example). 
 
Regarding claim 15, Kim as modified by Bailor further modified by Johnsrud discloses wherein the immutable log comprises at least one of a distributed digital ledger and a blockchain (para. 0056 of Johnsrud discloses block chain or blockchain is a distributed database that maintains a list of data records, the security of which is enhanced by the distributed nature of the block chain.  A block chain typically includes several nodes, which may be one or more systems, machines, computers, databases, data stores or the like operably connected with one another, for example).
Pertinent art 

Lane et al. (Pub. No. US 2018/0040007 A1) provides distributed Immutable Ledger Servers 404 comprise a distributed network of computers configured as nodes to a distributed immutable ledger platform that lets anyone build and use decentralized applications and log transactions that run on a distributed immutable ledger technology, for example, a blockchain technology.

Yu et al. (Pub. No. US 2019/0228469 A1) provide all data, keys, and tokens (of either type) change hands in the system protocol via transactions, which are recorded on the blockchain This also creates the immutable audit log, allowing Consumers 104 to identify who has read what data and how often.

Arquero et al. (Pub. No. US 2019/0182028 A1) provide the blockchain used to execute and record an immutable log of network activity among the network routers in the common network. Each activity recorded may include a unique blockchain ID, an identification of the parties involved, and the like.

Conclusion
11.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to ABIY GETACHEW whose telephone number is (571)272-6932.  The examiner can normally be reached on Mon.-Fri. 9:00 AM - 5:30 PM.

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kambiz Zand can be reached on (571) 272-3811.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


A.G.

October 16, 2022



/ABIY GETACHEW/Primary Examiner, Art Unit 2434